Citation Nr: 0422023	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual employability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1981, and subsequently served in the Reserves for two 
years.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

The veteran has indicated receiving mental health treatment 
from a Dr. Evans, Dr. Sullivan, Dr. Horowitz, and Mr. Pister.  
The veteran also indicated receiving treatment at the 
Clackamas County Mental Health Center and Crisis Triage 
Center.  The RO should contact the veteran and obtain the 
names and addresses of the medical providers as well as the 
dates of treatment.  The RO should attempt to obtain all of 
the treatment records from the above-named providers.  The 
veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

The veteran contends that his psychiatric disorder is due to 
being rejected from the Airborne Rangers during active 
service.  The veteran should be scheduled for a VA 
psychiatric examination to determine whether the veteran 
currently has a psychiatric disorder and the etiology of any 
such disorder, including whether it is due to the incident 
described above and/or any other incident in service.  The VA 
examiner should review the entirety of the claims folder to 
include the service medical records and the post-service 
psychiatric evaluations.  

As the issue of entitlement to TDIU is inextricably 
intertwined with the issue of service connection for PTSD, 
this issue must also be Remanded.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
a VA mental examination for the purpose 
of clarifying his psychiatric diagnosis 
and determining the etiology of any 
psychiatric disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's psychiatric disorder to 
include any diagnosis of PTSD is due to 
being rejected from the airborne 
rangers during service or any other 
incident in service.  If PTSD is 
diagnosed, the stressor(s) on which the 
diagnosis is based should be described 
in detail.  The examiner should also 
address the previous psychiatric 
evaluations.  

4.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and TDIU.  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




